Case 1:18-cv-03817-JMC Document 33-1 Filed 10/03/19 Page 1 of 7
                       Case 1:18-cv-03817-JMCA6BA
DocuSign Envelope 10: 9737B62F-D243-4AF4-A852-F7854C77 Document     33-1 Filed 10/03/19 Page 2 of 7



                             IV.      Scarlavai: Two Thousand One Hundred Thirty-Eight U.S. Dollars and 13/100
                                      Cents Exact ($2,138.13).

                       b.      As additional consideration for Plaintiffs' settlement, Defendants agree to pay
                               Hoffman Employment Law, LLC, the total sum of Fifty Thousand U.S. Dollars and
                               00/100 Cents ($50,000.00), in full settlement of all attorneys' fees, costs, and
                               expenses arising out of this case (to include all those fees and costs and expenses
                               incurred by counsel). The payment of attorneys' fees shall be made within ten
                               (10) days after approval of this Agreement by the U.S. District Court. These
                               payments of attorneys' fees shall be made payable to Plaintiffs' counsel,
                               "Hoffman Employment Law, LLC" and delivered to Hoffman Employment Law,
                               LLC at 600 Jefferson Plaza, Ste. 204, Rockville, Maryland 20852.

                       c.          Defendants agree that they will send each of the payments for Plaintiffs Gaske,
                                   Hancock, Kerin-Mikell, and Scarlavai set forth in sub-paragraph 2(a) and 2(b) so
                                   that they are received by Plaintiffs' counsel, Hoffman Employment Law, LLC, on
                                   or before the day in which the payment is due (unless the day is a weekend or
                                   holiday, in which case payment must be received on the first business day
                                   following the day in which the payment is due).

                        d.         Plaintiffs Gaske, Hancock, Kerin-Mikell, and Scarlavai will receive two separate
                                   checks for their respective payments described in Section 2(a)(i)-(iv), which are
                                   the gross amounts to be paid. For tax purposes, one half (50%) of each payment
                                   to each Plaintiff pursuant to paragraph 2(a) shall be treated as wages and one half
                                   (50%) of such payment shall be treated as liquidated/statutory damages and
                                   interest. Plaintiffs Gaske, Hancock, Kerin-Mikell, and Scarlavai shall receive two
                                   separate checks pursuant to that division of the payments. The portion treated as
                                   wages shall be paid subject to and reduced by all applicable employment taxes,
                                   including Federal, state and local income tax withholdings and employee shares
                                   of the FICA tax, and shall be reported to the Internal Revenue Service ("IRS")
                                   and the payee under the payee's name and social security number on an IRS Form
                                   W-2. The portion treated as liquidated damages and interest shall be paid without
                                   any withholding and shall be reported to the IRS and the payee under the payee's
                                   name and social security number on an IRS Form 1099, box 3.

                                   Attorneys' fees and costs paid pursuant to this Settlement Agreement shall be paid
                                   without withholding and shall only be reported to the IRS under Hoffman
                                   Employment Law, LLC's Federal Employer Identification Number, on an IRS
                                   Form 1099, box 14, for the year in which it was paid.

                        e.         So that the Defendants may issue an IRS Forms W-2 and 1099 for 2019 reflecting
                                   all payments made under this Settlement Agreement, at the time that each Plaintiff
                                   executes this Settlement Agreement, both Hoffman Employment Law, LLC and
                                   each of the Plaintiffs shall provide Defendants' counsel, Jody Maier, Esq. and
                                   Aaron J. Turner, Esq., an executed IRS Form W-4 and IRS Form W-9 which shall
                                   accurately provide their taxpayer identification numbers.




                                                                2
                    Case 1:18-cv-03817-JMC Document 33-1 Filed 10/03/19 Page 3 of 7
DocuSign Envelope 10: 9737B62F-D243-4AF4-A852-F7854C77A6BA




                 3.     TAX RESPONSIBILITY. Plaintiffs agree that they shall be solely and entirely
         responsible for the payment and discharge of all federal, state and local income taxes, if any, which may
         at any time be found to be due upon or as a result of the payments described herein (though Defendants
         shall withhold and remit employer obligations for FICA, Medicare, FUTA, SUTA or similar obligations
         on an employer for the W-2 wage payment as described in Paragraph (1 & 2)) and agree to indemnify,
         secure, and hold Defendants harmless against any claim or liability for any non-employer tax obligations
         and any related penalties, fees, and/or interest, in the event any such taxes, penalties and/or interest be
         assessed by the IRS and/or any other state or local taxing authority. Included among Plaintiffs'
         indemnification obligations is any challenge or adverse ruling respecting the settlement payment under
         this Agreement as being allocated exclusively to alleged sexual harassment or abuse pursuant to Section
         13307 ofthe Tax Cuts and Jobs Act of 2017. Plaintiffs also agree to cooperate with Defendants in the
         event of a tax audit involving the payments under this Agreement. If any governmental or taxing
         authority disagrees with how the payment is allocated, said allocation shall not void any other provision
         of this Agreement or the general release of claims. Defendants shall timely provide Plaintiffs an IRS
         Form W-2 and IRS Form 1099 representing payments made to each Plaintiff and proof of same shall be
         provided to Plaintiffs' counsel upon reasonable notice.

                4.       PLAINTIFFS' ADMISSIONS: Plaintiffs agree that Defendants have paid all sums
         earned by and owed to them, including, but not limited to, all salary, tips, bonuses, wages (*including
         minimum wages*), overtime, business expenses, allowances, vacation pay, holiday pay, sick pay and
         other benefits and perquisites as a result of their alleged employment with Defendants, and further
         acknowledge that the payments under Section 2 are in full payment of anything of value to which they
         would be entitled under any policy, plan or procedure of Defendants. Plaintiffs also expressly waive
         any right or claim that they may have or may assert to employment or reinstatement to employment, or
         to payment for salary, back pay, front pay, interest, bonuses, damages, accrued vacation, accrued sick
         leave, accrued personal days, medical, dental, optical or hospitalization benefits, pension plan
         contributions, thrift savings plan contributions or benefits, education benefits, life insurance benefits,
         overtime, compensatory time, outplacement, severance pay, attorneys' fees, disbursements and/or costs.

                 5.      APPROVAL BY COURT I DISMISSAL WITH PREJUDICE Upon full execution of
         this Agreement, Plaintiffs' counsel shall file with the Court a Joint Motion to Approve the Settlement
         Agreement (the "Motion"). The Motion shall attach a copy of this Agreement and shall request that the Court
         approve this Agreement and dismiss this case with prejudice. The Parties agree that this Agreement is
         contingent upon the U.S. District Court for the District of Maryland's approval of all the material terms
         of the Agreement and the granting of the Motion, and should the U.S. District Court for the District of
         Maryland not approve all the material terms of this Agreement, the Agreement will be null and void and
         no legal effect. No party shall have the right to appeal any decision, order, or judgment entered in this
         Lawsuit. The parties agree that they will cooperate fully and take any steps necessary in seeking the
         necessary Court's approval of this Agreement. In the event that the Court does not approve this
         Agreement or approves it subject to conditions or modifications which are not acceptable to both parties,
         the Parties shall attempt to negotiate in good faith in order to modify the Agreement in a form acceptable
         to both the parties and the Court.

                6.      FULL AND FINAL RELEASE. Except for Defendants' obligations under this
         Agreement, in consideration for the payments being provided to Plaintiffs and Plaintiffs' counsel by
         Defendants, Plaintiffs, for themselves, and for their respective attorneys, heirs, executors, adm ·
         successors and assigns, fully, finally and forever waive, release and discharge the Defendants, i

                                                              3
                    Case 1:18-cv-03817-JMC Document 33-1 Filed 10/03/19 Page 4 of 7
DocuSign Envelope ID: 9737862F-D243-4AF4-A852-F7854C77A6BA




         as applicable, all Defendants' heirs, executors, administrators, parent, subsidiary and/or any alleged
         affiliated companies or companies alleged to form a single enterprise or joint employer, as well as their
         successors, assigns, officers, owners, directors, supervisors, members (including but not limited to
         Meltzer), agents, representatives, attorneys, insurers, and employees (all of whom are referred to
         throughout this Agreement as "the Releasees"), of and from all claims, demands, actions, causes of
         action, suits, damages, losses, and expenses, of any and every nature whatsoever, known or unknown,
         as a result of actions or omissions occurring from the beginning of time through the effective date of this
         Agreement. Without limiting the generality of the foregoing, specifically included in this waiver and
         release are, among other things, any and all claims of alleged failures to pay wages (including the
         minimum wage) and failures to pay overtime brought under: the Fair Labor Standards Act; the Maryland
         Wage and Hour Law; and the Maryland Wage Payment Collection Law; or any other federal, state or
         local laws or regulations prohibiting the non-payment of wages and overtime, the existence of which is
         specifically denied by the Defendants. This Agreement does not bar either party from bringing an action
         to enforce the terms of this Agreement in the event of a breach and/or default.

                          a.      This Release further includes any and all claims for damages, penalties, attorneys'
                                  fees or costs relating to or in any way connected with the matters referred to
                                  herein, whether or not now known or suspected to exist, and whether or not
                                  specifically or particularly described or referred to herein.

                          b.      Plaintiffs expressly waive any right to assert hereafter that any claim has, through
                                  ignorance, oversight or error, been omitted from the terms of this Agreement.

                          c.      Plaintiffs represent that they have not heretofore assigned or transferred, or
                                  purported to assign or transfer, to any person or entity, any claim, whether known
                                  or unknown, or any portion thereof or interest therein, which they had, has or may
                                  have against Releasees.

                          d.      Plaintiffs acknowledge that while they are waiving a broad range of claims, they
                                  have not asserted, do not assert and acknowledge that they do not have any claims
                                  of sexual harassment or abuse; consequently, no portion of the settlement
                                  agreement referenced herein relates to such conduct.

                 7.      RIGHT TO FILE A CHARGE/COMPLAINT OR PARTICIPATE IN
         GOVERNMENT INVESTIGATION: Nothing contained anywhere in this Agreement, and no
         obligation set forth anywhere in this Agreement, including, but not limited to, the Full and Final Release
         obligation(~ 6), is intended to, or will, preclude Plaintiffs from filing any charge or complaint with any
         government agency, including the Equal Employment Opportunity Commission or National Labor
         Relations Board, or participating in, or cooperating with, any lawful government investigation, or
         Defendants from defending against same. The initiation of a charge or complaint with a government
         agency, and/or the participation in, or cooperation with, or defense of, a government investigation shall
         not be considered a breach of any obligation otherwise set forth in this Agreement. However, by signing
         this agreement, Plaintiffs agree and acknowledge that they are waiving and releasing any right to receive
         further or additional monetary relief or individualized equitable relief. The consideration provided in
         this Agreement, as set forth above, shall constitute the full extent of any individual relief to which
         Plaintiffs are entitled regarding anything occurring on or before the date on which they sign this
         Agreement, including anything regarding their alleged employment with the Defendants d/or the
         termination of that relationship.

                                                                4
                     Case 1:18-cv-03817-JMC Document 33-1 Filed 10/03/19 Page 5 of 7
' DocuSign Envelope 10: 9737B62F-D243-4AF4-A852-F7854C77A6BA




                   8.       NO OTHER CLAIMS. Plaintiffs represent and warrant that Plaintiffs have not filed, nor
          assigned to others the right to file, nor are there currently pending, any complaints or lawsuits against the
          Defendants (or any Releasee) with any court or any administrative body other than the Lawsuit, and except as
          stated in Section 7 above, Plaintiffs hereby promise that Plaintiffs will not file, or assign to others the right to
          file, or make any further claims against the Defendants and/or any of the Releasees, on behalf of themselves
          or others, at any time for actions taken up to and including the date Plaintiffs execute this Agreement. Plaintiffs
          waive all collective and/or class allegations, and if filed, agree to dismiss same with prejudice, and neither
          Plaintiffs, nor any of their attorneys, shall amend this Lawsuit or otherwise file additional pleadings,
          motions or papers, other than those pleadings, motions and/or papers necessary to seek approval of this
          Agreement or engage in enforcement proceedings.

                  9.       NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement
          shall not be construed as an admission by the Defendants of any liability or acts of wrongdoing, nor shall
          it be considered to be evidence of such liability or wrongdoing. Defendants do not admit, and specifically
          deny, any liability to Plaintiffs and any wrongdoing or violation of any law, statute, regulation,
          agreement or policy, and Defendants are entering into this Agreement and providing the payments and
          benefits set forth herein solely for the purpose of avoiding the burdens and expenses of further litigation.
          The Parties acknowledge and agree that no judgment has been entered as to any findings of liability or
          wrongdoing of any kind have been made by any court oflaw or administrative agency.

                  10.     NO FUTURE EMPLOYMENT/RE-EMPLOYMENT: Plaintiffs agree and recognize
          that their employment with Defendants remains terminated and that Defendants do not have any
          contractual or other obligation to rehire, reemploy, or hire or employ them in the future, and Plaintiffs
          agree not to seek reemployment or employment with Defendants.

                  11.      GOVERNING LAWNENUE. This Agreement is to be interpreted, enforced, and
          governed by and under the laws of Maryland, without giving effect to the conflict of laws rules and
          principles thereof. The Parties agree that this Agreement is made within Worcester County, Maryland,
          and the venue shall be within Worcester County, Maryland for purposes of resolving any and all disputes
          under this Agreement, other than the failure of Defendants to make payments under paragraph 2, which
          may be enforced in the United States District Court for the District of Maryland subject to the continuing
          jurisdiction of the United States District Court for the District of Maryland, as provided in paragraph 16,
          below.

                  12.    SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
          between the Parties pertaining to the subject matter hereof. Any prior agreements between or directly
          involving the Parties to the Agreement are superseded by the terms of this Agreement and thus are rendered
          null and void.

                  13.    NO OTHER PROMISES. Plaintiffs affirm that the only consideration for Plaintiffs
          signing this Agreement is that set forth in Paragraphs 1 and 2 and that no other promise or agreement of
          any kind has been made to or with Plaintiffs by any person or entity to persuade or cause Plaintiffs to
          execute this document, and that Plaintiffs fully understand the meaning and intent of this Agreement,
          including but not limited to, its final and binding effect.

                 14.    RIGHT TO REPRESENTATION. Plaintiffs, in receiving a copy ofthi
           acknowledge that they have been advised in writing to seek the advice of their attorney

                                                                   5
                     Case 1:18-cv-03817-JMC Document 33-1 Filed 10/03/19 Page 6 of 7
• DocuSign Envelope 10: 9737B62F-D243-4AF4-A852-F7854C77A6BA




           this Agreement, they have had adequate opportunity to so consult and have so consulted with Hoffman
           Employment Law, LLC.

                    15.    LEGALLY BINDING AGREEMENT. Plaintiffs understand and acknowledge that
           upon Court approval of this Agreement (a) that this is a legally binding release contingent upon Court
           approval of this Agreement; (b) that by signing this Agreement, Plaintiffs are hereafter barred from
           instituting claims against any of the Releasees in the manner and to the extent set forth in Paragraph 5 and
           Paragraph 6 above; and (c) that this Agreement is final and binding. This Agreement shall be binding
           upon and inure to the benefit of Defendants, Releasees, and Plaintiffs, and their respective heirs,
           attorneys, administrators, representatives, executors, successors and assigns.

                   16.    CONTINUING JURISDICTION. The Parties agree, and the Court by its approval of
           this Agreement agrees, that the Court shall have continuing jurisdiction to enforce the terms of this
           Agreement, resolve any disputes arising out of the Agreement, and supervise all payments by the
           Defendants of all consideration to the Plaintiffs and Plaintiffs' counseL Within fifteen (15) days after
           the last payment made to Plaintiffs and Plaintiffs' counsel by Defendants, the Parties agree to file a
           Notice of Stipulated Dismissal with the Court, dismissing this Lawsuit against the Defendants with
           prejudice. The Parties further agree to execute and/or have executed by their respective counsel, any
           such additional documents as may be reasonably necessary to effectuate the dismissal with prejudice of
           this Lawsuit against the Defendants.

                   17.    CONSTRUCTION. This Agreement shall not be construed against the party preparing
           it but shall be construed as if all Parties jointly prepared this Agreement and any uncertainty and
           ambiguity shall not be interpreted against any one party.

                  18.    HEADINGS. The headings or titles of the paragraphs contained herein are for guidance
           purposes only and have no force or effect, nor do they in any way alter the terms or meaning of this
           Agreement

                   19.     AGREEMENT IS KNOWING AND VOLUNTARY. Plaintiffs further represent and
           acknowledge that none of the Releasees have made any representations, statements, pt:omises,
           inducements, threats or suggestions to influence them to sign this Agreement, except those promises and
           other statements which are expressly set forth herein. This Agreement has been prepared in English and
           its English interpretation shall only apply to the Agreement and shall be binding upon the parties.
           Plaintiffs represent and warrant that they have fully discussed this Agreement with their attorneys, have
           consulted with a translator of their choosing, if a Plaintiff deems translation to be necessary and/or
           desirable, and that all terms are understood and that the execution of this Agreement is completely
           voluntary.

                   20.    ELECTRONIC SIGNATURES/COUNTER-PARTS. Defendants and Plaintiffs agree
           that this Agreement may be executed in counterparts, each of which shall be deemed an original, but
           such counterparts shall together constitute one and the same agreement. The signature and execution of
           this Agreement by any of the parties may be evidenced by facsimile, photocopy, or electronic
           transmission (including such electronic signing software such as "Docusign" ®") and such signature and
           execution shall be deemed to constitute the original signature of the party. Signatures may be made and
           delivered electronically to the fullest extent permitted under the Maryland Unifo             Electronic
           Transactions Act, Md. Ann. Commercial Law§ 21-101, et seq.


                                                                6
                   Case 1:18-cv-03817-JMC Document 33-1 Filed 10/03/19 Page 7 of 7
DocuSign Envelope ID: 9737862F-D243-4AF4-A852-F7854C77A6BA




              PLEASE READ THIS DOCUMENT CAREFULLY. THIS AGREEMENT INCLUDES A
                         RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

          Date: 10/1/2019




          Date: 10/1/2019




          Date: 10/1/2019




          Date: 10/1/2019




                                                                 For:    River Run Development Associates,
                                                                 LLC, The Players Club, LLC, and himself,
                                                                 individuall


                                                                 B




                                                             7
